In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-84-00018-CR



        DAVID L. CULVERHOUSE, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 71st District Court
               Harrison County, Texas
                Trial Court No. 3,211




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                           ORDER
       As part of the appellate record in this matter, original exhibits were transferred to this Court

for our use when this appeal was before us. Specifically, original documents marked “State’s

Exhibit 1, 2, and 3” were transferred to this Court. It appears to this Court that the proper repository

for these exhibits should be the Harrison County District Clerk’s Office. Accordingly, we order

the clerk of this Court to transfer the original exhibits filed in this appeal into the keeping of the

Harrison County District Clerk by mailing the exhibits to the district clerk.

       We further order the Harrison County District Clerk, Sherry Griffis, on receipt of said

exhibits, to sign the enclosed receipt for said exhibits.

       IT IS SO ORDERED.



                                               BY THE COURT

Date: February 13, 2018




                                                   2
                            RECEIPT FOR ORIGINAL EXHIBITS

       I, Sherry Griffis, District Clerk of Harrison County, hereby acknowledge receipt of the

following original exhibits from the Court of Appeals, Sixth Judicial District, Texarkana, Texas,

in the case of David L. Culverhouse v. The State of Texas, appellate cause number 06-84-00018-

CR; trial court cause number 3,211: original documents marked “State’s Exhibits 1, 2, and 3.”




                                                    ___________________________________
                                                    Sherry Griffis
                                                    Harrison County District Clerk


Date: __________________




                                               3